 



Exhibit 10.3
ESCROW AGREEMENT
     ESCROW AGREEMENT, dated as of July 31, 2007, by and among Brightpoint,
Inc., an Indiana corporation (“Parent”), Dangaard Holding A/S, a Danish company
(“Shareholder”), and American Stock Transfer & Trust Company, as escrow agent
(the “Escrow Agent”).
RECITALS
     A. WHEREAS, Parent, Target, Shareholder and Nordic Capital Fund VI (for
purposes of Sections 6.16 and 12.14 only), consisting of: Nordic Capital VI
Alpha, L.P. and Nordic Capital Beta, L.P., Jersey limited partnerships acting
through their general partner Nordic Capital VI Limited, a Jersey company, NC VI
Limited, a Jersey company, and Nordic Industries Limited, a Jersey company,
entered into a Stock Purchase Agreement dated February 19, 2007 (the “Purchase
Agreement”), pursuant to which Parent agreed to acquire all of the issued and
outstanding shares of capital stock of Target, all of which is held by
Shareholder (the “Target Stock”), in exchange for $100,000 cash and thirty
million (30,000,000) shares of common stock, $.01 par value, of Parent (the
“Parent Shares”). Capitalized terms used but not defined herein in this Escrow
Agreement shall have the meanings given such terms in the Purchase Agreement;
and
     B. WHEREAS, Section 3.2 of the Purchase Agreement provides that Parent will
deliver and deposit Three Million (3,000,000) of the Parent Shares (the “Escrow
Shares”) in an “Escrow Account” with the Escrow Agent as security for the
indemnification obligations of Shareholder in accordance with the terms and
conditions of Section 11 of the Purchase Agreement.
     C. In order to provide for the appropriate administration of the Escrow
Shares, each of Parent, Target and Shareholder desires to establish the Escrow
Account with the Escrow Agent subject to the terms and conditions set forth
herein.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:
     1. Appointment. Each of Parent, Target and Shareholder does hereby appoint
and designate the Escrow Agent as escrow agent for the purposes set forth
herein, and the Escrow Agent does hereby accept such appointment subject to the
terms and conditions set forth herein.
     2. Establishment of Escrow.
          (a) Simultaneously with the execution and delivery hereof, Parent is
depositing stock certificates representing the Escrow Shares with the Escrow
Agent, together with stock powers executed in blank related thereto.
          (b) The Escrow Agent shall hold and disburse the Escrow Shares
deposited with the Escrow Agent under this Escrow Agreement pursuant to and in
accordance with this Escrow Agreement.

 



--------------------------------------------------------------------------------



 



     3. Release from Escrow; Escrow Period.
          (a) Parent may at any time, and from time to time, prior to the
Expiration Date, deliver written instructions to the Escrow Agent and to
Shareholder directing the Escrow Agent to disburse all or a portion of the
Escrow Shares to Parent in the amounts specified therein for the purpose of
satisfying any obligation based on, arising from or in connection with all
claims for indemnification for Losses asserted in writing by Parent pursuant to
the Purchase Agreement. Such written instruction shall be sent to Shareholder
and the Escrow Agent and shall specifically identify the nature of the Losses
for which Parent seeks indemnification, the dollar amount thereof and the number
of Escrow Shares to be released. The calculation of the number of Escrow Shares
shall be the quotient of (A) the dollar amount of the Losses to be indemnified
divided by (B) the average closing sales price per share of Parent Common Stock
for the five (5) trading days immediately prior to the date such Losses become
due and payable as reported on the NASDAQ Global Market. On or promptly after
the twentieth (20th) day after delivery of such instructions to the Escrow Agent
and Shareholder, and provided that Shareholder has not objected to such notice
in writing delivered to Parent and the Escrow Agent, the Escrow Agent shall
release to Parent all or part of the Escrow Shares in accordance with such
instructions. If the Escrow Agent receives such a written objection, the Escrow
Agent shall not disburse and shall continue to hold such Escrow Shares until:
               (i) the Escrow Agent receives joint written instructions signed
by both Parent and Shareholder; or
               (ii) the Escrow Agent receives a Final Order directing payment of
such amount. For this purpose, a “Final Order” shall mean the final decision of
any court of competent jurisdiction from which no appeal may be taken, whether
because of lapsed time or otherwise.
          (b) On or promptly after the first anniversary of the date hereof (the
“First Anniversary Disbursement Date”), the Escrow Agent shall disburse to
Shareholder, upon joint written instructions signed by both Parent and
Shareholder (in accordance with Section 3(a) above), One Million (1,000,000) of
the Escrow Shares then held by it (or all of the Escrow Shares if less than One
Million (1,000,000) of the Escrow Shares remain in the Escrow Account on the
First Anniversary Disbursement Date) less (i) such number of Escrow Shares with
a value (as calculated in accordance with Section 3(a) above) equal to the
amount which it shall have been previously instructed to disburse pursuant to
Section 3(a) above but shall not have disbursed for any reason and (ii) such
number of Escrow Shares equal to the value of the Losses (as calculated in
accordance with Section 3(a) above), if any, claimed by Parent before the First
Anniversary Disbursement Date.
          (c) On or promptly after the second anniversary of the date hereof
(the “Second Anniversary Disbursement Date”), the Escrow Agent shall disburse to
Shareholder, upon joint written instructions signed by both Parent and
Shareholder (in accordance with Section 3(a) above), One Million (1,000,000) of
the Escrow Shares then held by it (or all of the Escrow Shares if less than One
Million (1,000,000) of the Escrow Shares remain in the Escrow Account on the
Second Anniversary Disbursement Date) less (i) such number of Escrow Shares

-2-



--------------------------------------------------------------------------------



 



with a value (as calculated in accordance with Section 3(a) above) equal to the
amount which it shall have been previously instructed to disburse pursuant to
Section 3(a) above but shall not have disbursed for any reason and (ii) such
number of Escrow Shares equal to the value of the Losses (as calculated in
accordance with Section 3(a) above), if any, claimed by Parent before the Second
Anniversary Disbursement Date.
          (d) On or promptly after the third anniversary of the date hereof (the
“Expiration Date”), the Escrow Agent shall disburse to Shareholder, upon joint
written instructions signed by both Parent and Shareholder (in accordance with
Section 3(a) above), all of the Escrow Shares, if any, then held by it less
(i) such number of Escrow Shares with a value (as calculated in accordance with
Section 3(a) above) equal to the amount which it shall have been previously
instructed to disburse pursuant to Section 3(a) above but shall not have
disbursed for any reason and (ii) such number of Escrow Shares equal to the
value of the Losses (as calculated in accordance with Section 3(a) above), if
any, claimed by Parent before the Expiration Date.
          (e) To the extent the Escrow Agent does not distribute Escrow Shares
(“Withheld Shares”) to Shareholder pursuant to clause (ii) of Section 3(b),
(c) or (d) above and it is subsequently determined in accordance with the
Purchase Agreement that Parent is not entitled to such Withheld Shares, then the
Escrow Agent shall promptly disburse to Shareholder such Withheld Shares after
such determination upon either: (i) receipt of joint written instructions signed
by both Parent and Shareholder or (ii) receipt of a Final Order directing the
disbursement of such Withheld Share to Shareholder.
          (f) Upon delivery by the Escrow Agent of all of the Escrow Shares, in
accordance with the provisions of this Escrow Agreement, this Escrow Agreement
shall terminate, subject to the provisions of Section 6 hereof, which Section
shall survive such termination.
          (g) Any amounts recovered by Parent under the April Stock Purchase
Agreement, paid to Parent by Shareholder pursuant to Section 6.16 of the
Purchase Agreement or otherwise paid in cash to Parent pursuant to Section 11.6
of the Purchase Agreement shall entitle Shareholder to the distribution of, and
the Escrow Agent shall so distribute promptly to Shareholder upon written
instructions from Parent, Escrow Shares from this Escrow Agreement (to the
extent any Escrow Shares continue to be held in escrow pursuant to this Escrow
Agreement) with a value equal to such cash recovery or payment based on the
average closing sales price per share of Parent Common Stock for the five
(5) trading days immediately prior to the date of such recovery by Parent or
payment by Shareholder to Parent as reported on The NASDAQ Global Market.
     4. Dividends and Proxies with Respect to the Escrow Shares; Sale of Escrow
Shares.
          (a) The Shareholder shall be entitled to exercise any and all voting
and consensual rights and powers accruing to an owner of the Escrow Shares or
any part thereof for any purposes not inconsistent with the terms of this Escrow
Agreement; provided, however, that Shareholder shall give the Escrow Agent at
least five (5) days’ prior written notice of the manner

-3-



--------------------------------------------------------------------------------



 



in which it intends to exercise any such right or power; and further provided
that Shareholder’s voting rights with respect to the Parent Shares shall be
governed exclusively and at all times by Section 3.2 of that certain Shareholder
Agreement dated as of the date hereof by and between Parent and Shareholder (the
“Shareholder Agreement”).
          (b) Until such time as a claim for indemnification is given with
respect to any of the Escrow Shares, Shareholder shall be entitled to receive
and retain any and all dividends or distributions payable in respect of the
Escrow Shares. All such dividends or distributions proceeds in respect of the
Escrow Shares shall be distributed promptly after receipt by the Escrow Agent to
Shareholder.
          (c) The Escrow Agent and Parent shall execute and deliver to
Shareholder, or cause to be executed and delivered to Shareholder, all such
proxies, powers of attorney, dividend orders and other instruments for the
purpose of enabling Shareholder to exercise the voting or consensual rights and
powers which it is entitled to exercise pursuant to Section 4(a) and to
receiving the dividends which it is authorized to retain pursuant to
Section 4(b).
          (d) Notwithstanding anything herein to the contrary, Shareholder shall
be entitled to include any Escrow Shares in a registration under the Securities
Act of 1933, as amended, pursuant to its registration rights under that certain
Registration Rights Agreement dated as of the date hereof (the “Registration
Rights Agreement”) entered into with Parent in connection with the acquisition
by Parent of all of the issued and outstanding shares of capital stock of Target
and to sell such Escrow Shares under such registration; provided, however, that
the Escrow Agent shall not disburse the applicable portion of the Escrow Shares
until such time as the proceeds from the sale are delivered to the Escrow Agent.
In the event that such Escrow Shares are sold under such registration, this
Escrow Agreement shall be amended in order to reflect the mechanism for the
release from the escrow of the proceeds from such sale.
          (e) The Escrow Agent and Parent shall execute and deliver to
Shareholder or cause to be executed and delivered to Shareholder, all documents
reasonably necessary for the purpose of enabling Shareholder to deliver the
Escrow Shares in settlement of a sale of Escrow Shares pursuant to Section 4(d).
     5. Fractional Shares. Should any fractional share result from the
calculations described in this Escrow Agreement, the number of Escrow Shares
shall be rounded up to the next greater whole number if the fraction is greater
or equal to one-half and rounded down to the next lesser whole number if the
fraction is less than one-half; provided, however, that the number of Escrow
Shares after giving effect to such rounding shall not exceed the total number of
Escrow Shares available and held by the Escrow Agent.
     6. Duties and Responsibilities of the Escrow Agent.
          (a) The duties and responsibilities of the Escrow Agent hereunder
shall be determined solely by the express provisions of this Escrow Agreement
and no other or further duties or responsibilities shall be implied. The Escrow
Agent shall be under no obligation to

-4-



--------------------------------------------------------------------------------



 



refer to the Purchase Agreement or any other documents between or among the
parties related in any way to this Escrow Agreement.
          (b) The Escrow Agent may rely and shall be protected in acting or
refraining from acting upon any written instructions by Parent or Shareholder
furnished to it hereunder and reasonably believed by it to be genuine and to
have been signed or presented by the proper party or parties.
          (c) In the event that the Escrow Agent (i) shall be uncertain as to
its duties or rights hereunder, (ii) shall receive instructions, claims or
demands from any party hereto which conflict with any of the provisions of this
Escrow Agreement, (iii) shall receive an objection from any party hereto with
respect to the instructions given by any other party for the distribution of any
of the Escrow Shares, or (iv) shall resign pursuant to Section 9 hereof and it
does not receive joint written instructions regarding the disposition of the
Escrow Shares, as provided therein, then the Escrow Agent shall refrain from
taking any action and its sole obligation shall be (x) to keep safely all Escrow
Shares held in escrow until it shall be directed otherwise by an order or
judgment of a court of competent jurisdiction or (y) to deliver the Escrow
Shares to a court of competent jurisdiction and commence an action for
interpleader or its equivalent. The costs of the foregoing shall be borne by
whichever of Parent or Shareholder is the losing party.
          (d) The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith unless a court of competent jurisdiction determines
that the Escrow Agent’s willful misconduct or gross negligence was the cause of
any loss to Parent or Target or Shareholder. The Escrow Agent may consult with
counsel of its own choice and, at its option, may act as its own counsel in
connection herewith.
     7. Compensation of Escrow Agent. Each of Parent, on the one hand, and
Shareholder, on the other hand, shall pay the Escrow Agent fifty percent of its
fee for the performance of services by the Escrow Agent hereunder, as set forth
on Schedule 1 hereto, for each year or a portion thereof that any Escrow Shares
remain in escrow and each shall reimburse the Escrow Agent for fifty percent of
the reasonable costs and expenses incurred by it in connection with the
performance of such services.
     8. Stock Transfer Taxes. Any stock transfer taxes incurred in connection
with the release and delivery of the Escrow Shares by the Escrow Agent hereunder
shall be borne by the recipient of the Escrow Shares.
     9. Discharge and Resignation of the Escrow Agent. The Escrow Agent may
resign and be discharged from its duties and obligations hereunder by giving
notice in writing of such resignation specifying a date at least thirty
(30) days after such notice when such resignation shall take effect. It is
understood and agreed that the Escrow Agent’s resignation shall not be effective
until a successor escrow agent agrees to act hereunder; provided, that if no
successor is appointed and acting hereunder within sixty (60) days after such
notice is given, the Escrow Agent may, in its sole discretion, apply to a court
of competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief. The Escrow Agent shall, upon the

-5-



--------------------------------------------------------------------------------



 



effectiveness of such resignation, dispose of the Escrow Shares in accordance
with the joint written instructions of Parent and Shareholder.
     10. Indemnification. Parent and Shareholder hereby agree to indemnify the
Escrow Agent for, and to hold it harmless against, any loss, liability or
expense, arising out of or in connection with this Escrow Agreement and carrying
out its duties hereunder, including, without limitation, reasonable attorneys’
fees and other costs and expenses of defending itself against any claim of
liability, except to the extent such loss, liability or expense is the result of
the Escrow Agent’s willful misconduct or gross negligence; provided, however,
that the foregoing provisions of this Section 10 shall not affect the rights and
remedies of Parent and Shareholder as against each other. Anything in this
Escrow Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including, but not limited to, lost profits), even if the
Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
     11. Notices. All notices and communications hereunder shall be in writing
and shall be sent by personal or overnight delivery as follows:

         
 
  If to the Escrow Agent:   American Stock Transfer & Trust Company
 
      6201 15th Avenue
 
      Brooklyn, N.Y. 11219
 
      Attn: Jennifer Donovan
 
      Fax No: (718) 921-8310
 
       
 
  If to Parent:   Brightpoint, Inc.
 
      2601 Metropolis Parkway, Suite 210
 
      Plainfield, Indiana 46168
 
      Attn: Steven E. Fivel, General Counsel
 
      Fax No: (317) 805-4139
 
       
 
      with copy to:
 
       
 
      Blank Rome LLP
 
      405 Lexington Avenue
 
      New York, New York 10174
 
      Attn: Robert J. Mittman, Esq.
 
      Facsimile: (212) 885-5001
 
       
 
  If to Shareholder:   Dangaard Holding A/S
 
      c/o Nordic Capital
 
      Sankt Annæ Plads 11
 
      1250 Copenhagen K
 
      Denmark
 
      Attn: Christian Dyvig
 
      Fax No: +45 3344 7755

-6-



--------------------------------------------------------------------------------



 



         
 
      with copy to:
 
       
 
      Latham & Watkins LLP
 
      885 Third Avenue, Suite 1000
 
      New York, NY 10022
 
      Attention: Charles Nathan, Esq.
 
      Fax No: 212-751-4864

or to such other address as any of the above may have furnished to the other
parties in writing by certified or registered mail, return receipt requested,
air courier, personal delivery, or verified facsimile, and any such notice or
communication given in the manner specified in this Section 11 shall be deemed
to have been duly given on the date received by the recipient party. In the
event that the Escrow Agent, in its sole discretion, shall determine that any
emergency exists, the Escrow Agent may use such other means of communications,
as the Escrow Agent reasonably deems advisable.
     12. Expenses. Except as otherwise provided herein, each party shall pay its
own fees and expenses incident to the negotiation, preparation, execution,
delivery and performance hereof and thereof, including, without limitation, the
fees and expenses of its counsel, accountants and other experts.
     13. Entire Agreement. This Escrow Agreement, the Purchase Agreement, the
Shareholder Agreement and the Registration Rights Agreement contain the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements, written or oral, with respect thereto.
     14. Amendment. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties to be charged with such waiver, alteration, amendment or
supplement.
     15. Severability. If any provision of this Escrow Agreement is construed to
be invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto;
provided that the essential terms and conditions of this Agreement for the
parties remain valid, binding and enforceable; provided, further, that the
economic and legal substance of the transactions contemplated by this Escrow
Agreement is not affected in any manner materially adverse to any party. In
event of any such determination, the parties agree to negotiate in good faith to
modify this Escrow Agreement to fulfill as closely as possible the original
intents and purposes hereof. To the extent permitted by Law, the parties hereby
to the same extent waive any provision of Law that renders any provision hereof
prohibited or unenforceable in any respect.
     16. Binding Agreement. This Escrow Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

-7-



--------------------------------------------------------------------------------



 



     17. No Third Party Beneficiaries. Nothing in this Escrow Agreement is
intended or shall be construed to give any Person, other than the parties, their
successors and permitted assigns any legal or equitable right, remedy or claim
under or in respect of this Escrow Agreement or any provision contained herein.
     18. Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     19. Conflict Waiver. The parties hereto acknowledge and agree that the
Escrow Agent currently represents and may continue to represent Parent. The
parties hereto waive the right to raise any claim of conflict or any claim of a
similar nature in connection with such representation.
     20. Controlling Law. THIS ESCROW AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
     21. Jurisdiction and Process. In any action between or among any of the
parties, whether arising out of this Escrow Agreement, any of the agreements
contemplated hereby or otherwise, (a) each of the parties irrevocably consents
to the exclusive jurisdiction and venue of the federal and state courts located
in New York, New York, (b) if any such action is commenced in a state court,
then, subject to applicable law, no party shall object to the removal of such
action to any federal court located in New York, New York, (c) each of the
parties irrevocably waives the right to trial by jury, (d) each of the parties
irrevocably agrees to designate a service company located in the United States
as its agent for service of process and consents to service of process by first
class certified mail, return receipt requested, postage prepaid, to the address
at which such party is located, and (e) the prevailing parties shall be entitled
to recover their reasonable attorneys’ fees, costs and disbursements from the
other parties (in addition to any other relief to which the prevailing parties
may be entitled).
- Signature Page Follows -

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
as of the day and year first above written.

            BRIGHTPOINT, INC.
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Executive Vice President, General Counsel and Secretary        DANGAARD HOLDING
A/S
      By:   /s/ Christian Dyvig         /s/ Michael Haaning        Name:  
Christian Dyvig and Michael Haaning        Title:   Directors        ESCROW
AGENT:

AMERICAN STOCK TRANSFER & TRUST COMPANY
      By:   /s/ Herbert J. Lemmer         Name:   Herbert J. Lemmer       
Title:   Vice President     

-9-